



EXHIBIT 10.8
RENAISSANCERE HOLDINGS LTD.
2016 LONG-TERM INCENTIVE PLAN
ADOPTED BY THE BOARD OF DIRECTORS: FEBRUARY 19, 2016
APPROVED BY THE SHAREHOLDERS: MAY 16, 2016
TERMINATION DATE: MAY 16, 2026
1.Purpose.
The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain employees, officers, directors, and
consultants of the Company and its Affiliates and promoting the creation of
long-term value for shareholders of the Company by closely aligning the
interests of such individuals with those of such shareholders. The Plan
authorizes the award of Stock-based and cash-based incentives to Eligible
Persons to encourage such Eligible Persons to expend maximum effort in the
creation of shareholder value.
The Plan succeeds the Prior Plans for Awards granted on or after the Effective
Date. The 2001 Plan expired in accordance with its terms on February 6, 2016,
and, effective upon shareholder approval of the Plan, the 2010 Plan will be
terminated. No additional awards may be made under the 2001 Plan or, subject to
shareholder approval of the Plan, the 2010 Plan. The adoption and effectiveness
of the Plan will not affect the terms or conditions of any awards granted under
the Prior Plans prior to the Effective Date. If the Plan is not approved by the
Company’s shareholders at the Company’s 2016 Annual General Meeting of
Shareholders, then the Plan will be null and void in its entirety and the 2010
Plan will not be terminated.
2.    Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)    “2001 Plan” means the RenaissanceRe Holdings Ltd. 2001 Stock Incentive
Plan, as amended and restated.
(b)    “2010 Plan” means the RenaissanceRe Holdings Ltd. 2010 Performance-Based
Equity Incentive Plan, as amended.
(c)    “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.
(d)    “Award” means any Option, award of Restricted Stock, Restricted Stock
Unit, Stock Appreciation Right, Performance Award, or other Stock-based award
granted under the Plan.





--------------------------------------------------------------------------------





(e)    “Award Agreement” means an Option Agreement, a Restricted Stock
Agreement, an RSU Agreement, a SAR Agreement, a Performance Award Agreement, or
an agreement governing the grant of any other Stock-based Award granted under
the Plan.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cause” means, with respect to a Participant and in the absence of an
Award Agreement or Participant Agreement otherwise defining Cause, (1) the
Participant’s plea of nolo contendere to, conviction of or indictment for, any
crime (whether or not involving the Company or its Affiliates) (i) constituting
a felony or (ii) that has, or could reasonably be expected to result in, an
adverse impact on the performance of the Participant’s duties to the Service
Recipient, or otherwise has, or could reasonably be expected to result in, an
adverse impact on the business or reputation of the Company or its Affiliates,
(2) conduct of the Participant, in connection with his or her employment or
service, that has resulted, or could reasonably be expected to result, in
material injury to the business or reputation of the Company or its Affiliates,
(3) any material violation of the policies of the Service Recipient, including,
but not limited to, those relating to sexual harassment or the disclosure or
misuse of confidential information, or those set forth in the manuals or
statements of policy of the Service Recipient; (4) the Participant’s act(s) of
gross negligence or willful misconduct in the course of his or her employment or
service with the Service Recipient; (5) misappropriation by the Participant of
any assets or business opportunities of the Company or its Affiliates;
(6) embezzlement or fraud committed by the Participant, at the Participant’s
direction, or with the Participant’s prior actual knowledge; or (7) willful
neglect in the performance of the Participant’s duties for the Service Recipient
or willful or repeated failure or refusal to perform such duties. If, subsequent
to the Termination of a Participant for any reason other than by the Service
Recipient for Cause, it is discovered that the Participant’s employment or
service could have been terminated for Cause, such Participant’s employment or
service shall, at the discretion of the Committee, be deemed to have been
terminated by the Service Recipient for Cause for all purposes under the Plan,
and the Participant shall be required to repay to the Company all amounts
received by him or her in respect of any Award following such Termination that
would have been forfeited under the Plan had such Termination been by the
Service Recipient for Cause. In the event that there is an Award Agreement or
Participant Agreement defining Cause, “Cause” shall have the meaning provided in
such agreement, and a Termination by the Service Recipient for Cause hereunder
shall not be deemed to have occurred unless all applicable notice and cure
periods in such Award Agreement or Participant Agreement are complied with.
(h)    “Change in Control” means:
(1)    a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the U.S. Securities
and Exchange Commission or similar non‑U.S. regulatory agency or pursuant to a
Non-Control Transaction) whereby any “person” (as defined in Section 3(a)(9) of
the Exchange Act) or any two or more persons deemed to be one “person” (as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company
or any of its Affiliates, an employee benefit plan sponsored or maintained by
the Company or any of its Affiliates (or its related trust), or any underwriter


- 2 -

--------------------------------------------------------------------------------





temporarily holding securities pursuant to an offering of such securities,
directly or indirectly acquire “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
securities eligible to vote in the election of the Board (the “Company Voting
Securities”);
(2)    the date, within any consecutive twenty-four (24) month period commencing
on or after the Effective Date, upon which individuals who constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual who becomes a director subsequent to the Effective Date whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (including, but not limited
to, a consent solicitation) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board; or
(3)    the consummation of a merger, consolidation, share exchange, or similar
form of corporate transaction involving the Company or any of its Affiliates
that requires the approval of the Company’s shareholders (whether for such
transaction, the issuance of securities in the transaction or otherwise)
(a “Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to such Reorganization, (ii) no person, other than an employee benefit
plan sponsored or maintained by the Surviving Company or the Parent Company (or
its related trust), is or becomes the beneficial owner, directly or indirectly,
of fifty percent (50%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Company, or if there
is no Parent Company, the Surviving Company, and (iii) at least a majority of
the members of the board of directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, following the consummation of such
Reorganization are members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in clauses (i), (ii), and (iii) above shall be a “Non-Control Transaction”); or


- 3 -

--------------------------------------------------------------------------------





(4)    the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” (as
defined in Section 3(a)(9) of the Exchange Act) or to any two or more persons
deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) other than the Company’s Affiliates.
Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then be
deemed to occur, and (y) with respect to the payment of any amount that
constitutes a deferral of compensation subject to Section 409A of the Code
payable upon a Change in Control, a Change in Control shall not be deemed to
have occurred, unless the Change in Control constitutes a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code.
(i)    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.
(j)    “Committee” means the Board or such other committee consisting of two or
more individuals appointed by the Board to administer the Plan and each other
individual or committee of individuals designated to exercise authority under
the Plan.
(k)    “Company” means RenaissanceRe Holdings Ltd., a Bermuda company, and its
successors by operation of law.
(l)    “Corporate Event” has the meaning set forth in Section 11(b) hereof.
(m)    “Data” has the meaning set forth in Section 21(e) hereof.
(n)    “Disability” means, in the absence of an Award Agreement or Participant
Agreement otherwise defining Disability, the permanent and total disability of
such Participant within the meaning of Section 22(e)(3) of the Code. In the
event that there is an Award Agreement or Participant Agreement defining
Disability, “Disability” shall have the meaning provided in such Award Agreement
or Participant Agreement.
(o)    “Disqualifying Disposition” means any disposition (including any sale) of
Stock acquired upon the exercise of an Incentive Stock Option made within the
period that ends either (1) two years after the date on which the Participant
was granted the Incentive Stock Option or (2) one year after the date upon which
the Participant acquired the Stock.
(p)    “Effective Date” means February 19, 2016, which is the date on which the
Plan was approved by the Board.


- 4 -

--------------------------------------------------------------------------------





(q)    “Eligible Person” means (1) each employee and officer of the Company or
any of its Affiliates, (2) each non-employee director of the Company or any of
its Affiliates; (3) each other natural Person who provides substantial services
to the Company or any of its Affiliates as a consultant or advisor (or a wholly
owned alter ego entity of the natural Person providing such services of which
such Person is an employee, shareholder or partner) and who is designated as
eligible by the Committee, and (4) each natural Person who has been offered
employment by the Company or any of its Affiliates; provided that such
prospective employee may not receive any payment or exercise any right relating
to an Award until such Person has commenced employment or service with the
Company or its Affiliates; provided further, however, that (i) with respect to
any Award that is intended to qualify as a “stock right” that does not provide
for a “deferral of compensation” within the meaning of Section 409A of the Code,
the term “Affiliate” as used in this Section 2(q) shall include only those
corporations or other entities in the unbroken chain of corporations or other
entities beginning with the Company where each of the corporations or other
entities in the unbroken chain other than the last corporation or other entity
owns stock possessing at least fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations or other
entities in the chain, and (ii) with respect to any Award that is intended to be
an Incentive Stock Option, the term “Affiliate” as used in this Section 2(q)
shall include only those entities that qualify as a “subsidiary corporation”
with respect to the Company within the meaning of Section 424(f) of the Code. An
employee on an approved leave of absence may be considered as still in the
employ of the Company or any of its Affiliates for purposes of eligibility for
participation in the Plan.
(r)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time, including the rules and regulations thereunder and any
successor provisions, rules and regulations thereto.
(s)    “Expiration Date” means, with respect to an Option or Stock Appreciation
Right, the date on which the term of such Option or Stock Appreciation Right
expires, as determined under Section 5(b) or 8(b) hereof, as applicable.
(t)    “Fair Market Value” means, as of any date when the Stock is listed on one
or more national securities exchanges, the closing price reported on the
principal national securities exchange on which such Stock is listed and traded
on the date of determination or, if the closing price is not reported on such
date of determination, the closing price reported on the most recent date prior
to the date of determination. If the Stock is not listed on a national
securities exchange, “Fair Market Value” shall mean the amount determined by the
Board in good faith, and in a manner consistent with Section 409A of the Code,
to be the fair market value per share of Stock.
(u)    “GAAP” has the meaning set forth in Section 9(f)(3) hereof.
(v)    “Good Reason” means, with respect to a Participant and in the absence of
an Award Agreement or Participant Agreement otherwise defining Good Reason,
without the Participant’s consent, (i) a material diminution in the
Participant’s employment duties, responsibilities, or authority, or the
assignment to the Participant of duties that are materially inconsistent with
his or her position; (ii) a material reduction in the Participant’s base salary
or target annual bonus or incentive compensation opportunity; or (iii) a
relocation of the Participant’s


- 5 -

--------------------------------------------------------------------------------





principal place of employment to a location more than thirty-five (35) miles
farther from his or her principal residence than the location at which the
Participant was employed immediately preceding such change. In no event will a
Participant have the right to terminate his or her employment for Good Reason
unless (x) such Participant provides written notice to the Company within ninety
(90) days after the initial occurrence of the event or condition that gives such
Participant the right to terminate his or her employment for Good Reason and
(y) the Company has not cured such Participant’s right to terminate his or her
employment for Good Reason within thirty (30) days of the receipt of such
written notice by the Company. In the event that there is an Award Agreement or
Participant Agreement defining Good Reason, “Good Reason” shall have the meaning
provided in such agreement, and a Termination by the Participant for Good Reason
hereunder shall not be deemed to have occurred unless all applicable notice and
cure periods in such Award Agreement or Participant Agreement are complied with.
(w)    “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.
(x)    “Nonqualified Stock Option” means an Option not intended to be an
Incentive Stock Option.
(y)    “Option” means a conditional right, granted to a Participant under
Section 5 hereof, to purchase Stock at a specified price during a specified time
period.
(z)    “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option Award.
(aa)    “Participant” means an Eligible Person who has been granted an Award
under the Plan or, if applicable, such other Person who holds an Award.
(bb)    “Participant Agreement” means an employment or other services agreement
between a Participant and the Service Recipient that describes the terms and
conditions of such Participant’s employment or service with the Service
Recipient and is effective as of the date of determination.
(cc)    “Performance Award” means an Award granted to a Participant under
Section 9 hereof, which Award is subject to the achievement of Performance
Objectives during a Performance Period. A Performance Award shall be designated
as a Performance Share, a Performance Unit or a Performance Cash Award at the
time of grant.
(dd)    “Performance Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Performance Award.
(ee)    “Performance Cash Award” means a Performance Award which is a cash award
(for a dollar value not in excess of that set forth in Section 4(c)(1) hereof),
the payment of which is subject to the achievement of Performance Objectives
during a Performance Period. A Performance Cash Award may also require the
completion of a specified period of employment or service.


- 6 -

--------------------------------------------------------------------------------





(ff)    “Performance Objectives” means the performance objectives established
pursuant to the Plan for Participants who have received Performance Awards.
(gg)    “Performance Period” means the period of time designated by the
Committee over which the achievement of one or more Performance Objectives will
be measured for the purpose of determining a Participant’s right to and the
payment of an Award. Performance Periods may be of varying and overlapping
duration, at the sole discretion of the Committee.
(hh)    “Performance Share” means a Performance Award denominated in shares of
Stock which may be earned in whole or in part based upon the achievement of
Performance Objectives during a Performance Period.
(ii)    “Performance Unit” means a Performance Award denominated as a notional
unit representing the right to receive one share of Stock (or the cash value of
one share of Stock, if so determined by the Committee) which may be earned in
whole or in part based upon the achievement of Performance Objectives during a
Performance Period.
(jj)    “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
or other entity.
(kk)    “Plan” means this RenaissanceRe Holdings Ltd. 2016 Long-Term Incentive
Plan, as amended from time to time.
(ll)    “Prior Plans” means the 2001 Plan and the 2010 Plan.
(mm)    “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act,
an “outside director” within the meaning of Treasury Regulation
Section 1.162-27(c) under Section 162(m) of the Code and an “independent
director” as defined under, as applicable, the NASDAQ Listing Rules, the NYSE
Listed Company Manual or other applicable stock exchange rules.
(nn)    “Qualified Performance-Based Award” means an Option, Stock Appreciation
Right, or Performance Award that is intended to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
(oo)    “Qualifying Committee” has the meaning set forth in Section 3(b) hereof.
(pp)    “Restricted Stock” means Stock granted to a Participant under Section 6
hereof that is subject to certain restrictions and to a risk of forfeiture.
(qq)    “Restricted Stock Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Restricted Stock Award.
(rr)    “Restricted Stock Unit” means a notional unit representing the right to
receive one share of Stock (or the cash value of one share of Stock, if so
determined by the Committee) on a specified settlement date.


- 7 -

--------------------------------------------------------------------------------





(ss)    “RSU Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award of
Restricted Stock Units.
(tt)    “SAR Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award of Stock
Appreciation Rights.
(uu)    “Securities Act” means the U.S. Securities Act of 1933, as amended from
time to time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.
(vv)    “Service Recipient” means, with respect to a Participant holding an
Award, either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.
(ww)    “Stock” means the full voting common shares, par value $1.00 per share,
of the Company, and such other securities as may be substituted for such stock
pursuant to Section 11 hereof.
(xx)    “Stock Appreciation Right” means a conditional right to receive an
amount equal to the value of the appreciation in the Stock over a specified
period. Except in the event of extraordinary circumstances, as determined in the
sole discretion of the Committee, or pursuant to Section 11(b) hereof, Stock
Appreciation Rights shall be settled in Stock.
(yy)    “Substitute Award” has the meaning set forth in Section 4(a) hereof.
(zz)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that, if
so determined by the Committee at the time of any change in status in relation
to the Service Recipient (e.g., a Participant ceases to be an employee and
begins providing services as a consultant, or vice versa), such change in status
will not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that the Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute the Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
Notwithstanding anything herein to the contrary, a Participant’s change in
status in relation to the Service Recipient (for example, a change from employee
to consultant) shall not be deemed a Termination hereunder with respect to any
Awards constituting “nonqualified deferred compensation” subject to Section 409A
of the Code that are payable upon a Termination unless such change in status
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments in respect of an Award constituting nonqualified deferred
compensation subject to Section 409A of the Code that are payable upon a
Termination shall be delayed for such period as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code. On the first business day
following the expiration of such period, the Participant shall be paid, in a
single lump sum without interest, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence,


- 8 -

--------------------------------------------------------------------------------





and any remaining payments not so delayed shall continue to be paid pursuant to
the payment schedule applicable to such Award.
3.    Administration.
(a)    Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (1) select Eligible Persons to become Participants, (2) grant Awards,
(3) determine the type, number of shares of Stock subject to, other terms and
conditions of, and all other matters relating to, Awards, (4) prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, (5) construe and interpret the
Plan and Award Agreements and correct defects, supply omissions, and reconcile
inconsistencies therein, (6) suspend the right to exercise Awards during any
period that the Committee deems appropriate to comply with applicable securities
laws, and thereafter extend the exercise period of an Award by an equivalent
period of time or such shorter period required by, or necessary to comply with,
applicable law, and (7) make all other decisions and determinations as the
Committee may deem necessary or advisable for the administration of the Plan.
Any action of the Committee shall be final, conclusive, and binding on all
Persons, including, without limitation, the Company, its shareholders and
Affiliates, Eligible Persons, Participants, and beneficiaries of Participants.
Notwithstanding anything in the Plan to the contrary, the Committee shall have
the ability to accelerate the vesting of any outstanding Award at any time and
for any reason, including upon a Corporate Event, subject to Section 11(d), or
in the event of a Participant’s Termination by the Service Recipient other than
for Cause, by the Participant for Good Reason, or due to the Participant’s
death, Disability or retirement (as such term may be defined in an applicable
Award Agreement or Participant Agreement, or, if no such definition exists, in
accordance with the Company’s then-current employment policies and guidelines).
For the avoidance of doubt, the Board shall have the authority to take all
actions under the Plan that the Committee is permitted to take.
(b)    Manner of Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
a Qualified Performance-Based Award or relating to an Award granted or to be
granted to a Participant who is then subject to Section 16 of the Exchange Act
in respect of the Company, must be taken by the remaining members of the
Committee or a subcommittee, designated by the Committee or the Board, composed
solely of two or more Qualified Members (a “Qualifying Committee”). Any action
authorized by such a Qualifying Committee shall be deemed the action of the
Committee for purposes of the Plan. The express grant of any specific power to a
Qualifying Committee, and the taking of any action by such a Qualifying
Committee, shall not be construed as limiting any power or authority of the
Committee.
(c)    Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any of its Affiliates, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions under the Plan, including, but not limited
to, administrative functions, as the Committee may determine appropriate. The
Committee may appoint agents to assist it in administering the Plan.


- 9 -

--------------------------------------------------------------------------------





Any actions taken by an officer or employee delegated authority pursuant to this
Section 3(c) within the scope of such delegation shall, for all purposes under
the Plan, be deemed to be an action taken by the Committee. Notwithstanding the
foregoing or any other provision of the Plan to the contrary, any Award granted
under the Plan to any Eligible Person who is not an employee of the Company or
any of its Affiliates (including any non-employee director of the Company or any
Affiliate) or to any Eligible Person who is subject to Section 16 of the
Exchange Act or is to be granted a Qualified Performance-Based Award must be
expressly approved by the Committee or Qualifying Committee in accordance with
subsection (b) above.
(d)    Section 409A; Section 457A. The Committee shall take into account
compliance with Sections 409A and 457A of the Code in connection with any grant
of an Award under the Plan, to the extent applicable. While the Awards granted
hereunder are intended to be structured in a manner to avoid the imposition of
any penalty taxes under Sections 409A and 457A of the Code, in no event
whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest, or penalties that may be imposed on a Participant as a
result of Section 409A or Section 457A of the Code or any damages for failing to
comply with Section 409A or Section 457A of the Code or any similar state or
local laws (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A or Section 457A of the
Code).
(e)    Section 162(m). Notwithstanding anything herein to the contrary, with
regard to any provision of the Plan or any Award Agreement that is intended to
comply with Section 162(m) of the Code, any action or determination by the
Committee shall be permitted only to the extent such action or determination
would be permitted under Section 162(m) of the Code. The Plan has been adopted
by the Board, with respect to Awards intended to be “performance-based” within
the meaning of Section 162(m) of the Code, to comply with the applicable
provisions of Section 162(m) of the Code, and the Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.
4.    Shares Available Under the Plan; Other Limitations.
(a)    Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11 hereof, the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall equal the
sum of (1) 1,625,000, and (2) to the extent that an award outstanding under the
Prior Plans as of the Effective Date expires or is canceled, forfeited, settled
in cash, or otherwise terminated without a delivery to the grantee of the full
number of shares to which the award related, the number of shares that are
undelivered. Shares of Stock delivered under the Plan shall consist of
authorized and unissued shares or previously issued shares of Stock reacquired
by the Company on the open market or by private purchase. Notwithstanding the
foregoing, (i) except as may be required by reason of Section 422 of the Code,
the number of shares of Stock available for issuance hereunder shall not be
reduced by shares issued pursuant to Awards issued or assumed in connection with
a merger or acquisition as contemplated by, as applicable, NYSE Listed Company
Manual Section 303A.08, NASDAQ Listing Rule 5635(c) and IM-5635-1, AMEX Company
Guide Section 711, or other applicable stock exchange rules, and their
respective successor rules and listing exchange promulgations (each such Award,
a “Substitute


- 10 -

--------------------------------------------------------------------------------





Award”); and (ii) shares of Stock shall not be deemed to have been issued
pursuant to the Plan with respect to any portion of an Award that is settled in
cash.
(b)    Share Counting Rules. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double-counting (as, for
example, in the case of tandem awards or Substitute Awards) and make adjustments
if the number of shares of Stock actually delivered differs from the number of
shares previously counted in connection with an Award. Other than with respect
to a Substitute Award, to the extent that an Award expires or is canceled,
forfeited, settled in cash, or otherwise terminated without delivery to the
Participant of the full number of shares of Stock to which the Award related,
the undelivered shares of Stock will again be available for grant. Shares of
Stock withheld in payment of the exercise price or taxes relating to an Award
and shares of Stock equal to the number surrendered in payment of any exercise
price or taxes relating to an Award shall not be deemed to constitute shares
delivered to the Participant and shall be deemed to again be available for
delivery under the Plan.
(c)    162(m) Limitation; Incentive Stock Options.
(1)    Notwithstanding anything herein to the contrary, at all times when the
Company is subject to the provisions of Section 162(m) of the Code, (i) the
maximum number of shares of Stock with respect to which Options, Stock
Appreciation Rights, and Performance Awards, in each case and to the extent the
Award is intended to be a Qualified Performance-Based Award, may be granted to
any individual in any one calendar year shall not exceed 500,000 (subject to
adjustment as provided in Section 11 hereof); and (ii) the maximum value of the
aggregate payment that any individual may receive with respect to a Qualified
Performance-Based Award that is valued in dollars in respect of any annual
Performance Period is $50,000,000, and for any Performance Period in excess of
one year, such amount multiplied by a fraction, the numerator of which is the
number of months in the Performance Period and the denominator of which is
twelve (12). No Qualified Performance-Based Awards (other than an Option or
Stock Appreciation Right) may be granted hereunder based on the Performance
Objectives following the first (1st) meeting of the Company’s shareholders that
occurs in the fifth (5th) year following the year in which the Company’s
shareholders most recently approved the Performance Objectives for purposes of
satisfying the “qualified performance-based compensation” exemption under
Section 162(m)(4)(C) of the Code unless the Performance Objectives are
reapproved (or other designated performance goals are approved) by the
shareholders on or before such shareholder meeting.
(2)    No more than 1,625,000 shares of Stock (subject to adjustment as provided
in Section 11 hereof) reserved for issuance hereunder may be issued or
transferred upon exercise or settlement of Incentive Stock Options.
(d)    Shares Available Under Acquired Plans. Additionally, to the extent
permitted by NYSE Listed Company Manual Section 303A.08, NASDAQ Listing
Rule 5635(c) or other applicable stock exchange rules, subject to applicable
law, in the event that a company acquired by the Company or with which the
Company combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination,


- 11 -

--------------------------------------------------------------------------------





the shares available for grant pursuant to the terms of such pre-existing plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio of formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan; provided that
Awards using such available shares shall not be made after the date awards could
have been made under the terms of such pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not employed by
the Company or any subsidiary of the Company immediately prior to such
acquisition or combination.
(e)    Minimum Vesting Period. No Award (other than any Performance Cash Award)
may vest over a period that is less than one (1) year from the date of grant;
provided, however, that the foregoing minimum vesting period shall not apply:
(i) to Awards granted in payment of or exchange for an equivalent amount of
salary, bonus or other earned cash compensation (including Performance Shares);
(ii) to a Substitute Award that does not reduce the vesting period of the award
being replaced or assumed; or (iii) to Awards involving an aggregate number of
shares of Stock not in excess of five percent (5%) of the aggregate number of
shares of Stock that may be delivered in connection with Awards (as set forth in
Section 4 hereof).
(f)    Limitation on Awards to Non-Employee Directors. Notwithstanding anything
herein to the contrary, the maximum value of any Awards granted to a
non-employee director of the Company in any one calendar year, taken together
with any cash fees paid to such non-employee director during such calendar year,
shall not exceed $1,500,000 (calculating the value of any such Awards based on
the grant date fair value of such Awards for financial reporting purposes and
excluding, for this purpose, the value of any dividend equivalent payments paid
pursuant to any Award granted in a previous year).
5.    Options.
(a)    General. Certain Options granted under the Plan may be intended to be
Incentive Stock Options; however, no Incentive Stock Options may be granted
hereunder following the tenth (10th) anniversary of the earlier of (i) the date
the Plan is adopted by the Board and (ii) the date the shareholders of the
Company approve the Plan. Options may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate; provided, however, that Incentive Stock Options may be granted only
to Eligible Persons who are employees of the Company or an Affiliate (as such
definition is limited pursuant to Section 2(q) hereof) of the Company. The
provisions of separate Options shall be set forth in separate Option Agreements,
which agreements need not be identical. No dividends or dividend equivalents
shall be paid on Options.
(b)    Term. The term of each Option shall be set by the Committee at the time
of grant; provided, however, that no Option granted hereunder shall be
exercisable after, and each Option shall expire, ten (10) years from the date it
was granted.


- 12 -

--------------------------------------------------------------------------------





(c)    Exercise Price. The exercise price per share of Stock for each Option
shall be set by the Committee at the time of grant and shall not be less than
the Fair Market Value on the date of grant, subject to Section 5(g) hereof in
the case of any Incentive Stock Option. Notwithstanding the foregoing, in the
case of an Option that is a Substitute Award, the exercise price per share of
Stock for such Option may be less than the Fair Market Value on the date of
grant; provided, that such exercise price is determined in a manner consistent
with the provisions of Section 409A of the Code and, if applicable,
Section 424(a) of the Code.
(d)    Payment for Stock. Payment for shares of Stock acquired pursuant to an
Option granted hereunder shall be made in full upon exercise of the Option in a
manner approved by the Committee, which may include any of the following payment
methods: (1) in immediately available funds in U.S. dollars, or by certified or
bank cashier’s check, (2) by delivery of shares of Stock having a value equal to
the exercise price, (3) by a broker-assisted cashless exercise in accordance
with procedures approved by the Committee, whereby payment of the Option
exercise price or tax withholding obligations may be satisfied, in whole or in
part, with shares of Stock subject to the Option by delivery of an irrevocable
direction to a securities broker (on a form prescribed by the Committee) to sell
shares of Stock and to deliver all or part of the sale proceeds to the Company
in payment of the aggregate exercise price and, if applicable, the amount
necessary to satisfy the Company’s withholding obligations, or (4) by any other
means approved by the Committee (including, by delivery of a notice of “net
exercise” to the Company, pursuant to which the Participant shall receive the
number of shares of Stock underlying the Option so exercised reduced by the
number of shares of Stock equal to the aggregate exercise price of the Option
divided by the Fair Market Value on the date of exercise). Notwithstanding
anything herein to the contrary, if the Committee determines that any form of
payment available hereunder would be in violation of Section 402 of the
Sarbanes-Oxley Act of 2002, such form of payment shall not be available.
(e)    Vesting. Options shall vest and become exercisable in such manner, on
such date or dates, or upon the achievement of performance or other conditions,
in each case as may be determined by the Committee and set forth in an Option
Agreement; provided, however, that notwithstanding any such vesting dates, the
Committee may in its sole discretion accelerate the vesting of any Option at any
time and for any reason. Unless otherwise specifically determined by the
Committee, the vesting of an Option shall occur only while the Participant is
employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant’s Termination for any reason. If an Option is
exercisable in installments, such installments or portions thereof that become
exercisable shall remain exercisable until the Option expires, is canceled or
otherwise terminates.
(f)    Termination of Employment or Service. Except as provided by the Committee
in an Option Agreement, Participant Agreement or otherwise:
(1)    In the event of a Participant’s Termination prior to the applicable
Expiration Date for any reason other than (i) by the Service Recipient for
Cause, or (ii) by reason of the Participant’s death or Disability, (A) all
vesting with respect to such Participant’s Options outstanding shall cease,
(B) all of such Participant’s unvested Options outstanding shall terminate and
be forfeited for no consideration as of the date of such


- 13 -

--------------------------------------------------------------------------------





Termination, and (C) all of such Participant’s vested Options outstanding shall
terminate and be forfeited for no consideration on the earlier of (x) the
applicable Expiration Date and (y) the date that is ninety (90) days after the
date of such Termination.
(2)    In the event of a Participant’s Termination prior to the applicable
Expiration Date by reason of such Participant’s death or Disability, (i) all
vesting with respect to such Participant’s Options outstanding shall cease,
(ii) all of such Participant’s unvested Options outstanding shall terminate and
be forfeited for no consideration as of the date of such Termination, and
(iii) all of such Participant’s vested Options outstanding shall terminate and
be forfeited for no consideration on the earlier of (x) the applicable
Expiration Date and (y) the date that is twelve (12) months after the date of
such Termination. In the event of a Participant’s death, such Participant’s
Options shall remain exercisable by the Person or Persons to whom such
Participant’s rights under the Options pass by will or by the applicable laws of
descent and distribution until the applicable Expiration Date, but only to the
extent that the Options were vested at the time of such Termination.
(3)    In the event of a Participant’s Termination prior to the applicable
Expiration Date by the Service Recipient for Cause, all of such Participant’s
Options outstanding (whether or not vested) shall immediately terminate and be
forfeited for no consideration as of the date of such Termination.
(g)    Special Provisions Applicable to Incentive Stock Options.
(1)    No Incentive Stock Option may be granted to any Eligible Person who, at
the time the Option is granted, owns directly, or indirectly within the meaning
of Section 424(d) of the Code, stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
parent or subsidiary thereof, unless such Incentive Stock Option (i) has an
exercise price of at least one hundred ten percent (110%) of the Fair Market
Value on the date of the grant of such Option and (ii) cannot be exercised more
than five (5) years after the date it is granted.
(2)    To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of Stock for which Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.
(3)    Each Participant who receives an Incentive Stock Option must agree to
notify the Company in writing immediately after the Participant makes a
Disqualifying Disposition of any Stock acquired pursuant to the exercise of an
Incentive Stock Option.
6.    Restricted Stock.
(a)    General. Restricted Stock may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Awards of Restricted Stock shall be set forth in
separate Restricted Stock Agreements,


- 14 -

--------------------------------------------------------------------------------





which agreements need not be identical. Subject to the restrictions set forth in
Section 6(b) hereof, and except as otherwise set forth in the applicable
Restricted Stock Agreement, the Participant shall generally have the rights and
privileges of a shareholder as to such Restricted Stock, including the right to
vote such Restricted Stock. Unless otherwise set forth in a Participant’s
Restricted Stock Agreement, cash dividends and stock dividends, if any, with
respect to the Restricted Stock shall be withheld by the Company for the
Participant’s account, and shall be subject to forfeiture to the same degree as
the shares of Restricted Stock to which such dividends relate. Except as
otherwise determined by the Committee, no interest will accrue or be paid on the
amount of any cash dividends withheld.
(b)    Vesting and Restrictions on Transfer. Restricted Stock shall vest in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a Restricted Stock Agreement; provided, however, that notwithstanding any such
vesting dates, the Committee may in its sole discretion accelerate the vesting
of any Award of Restricted Stock at any time and for any reason. Unless
otherwise specifically determined by the Committee, the vesting of an Award of
Restricted Stock shall occur only while the Participant is employed by or
rendering services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason. In addition to any other restrictions
set forth in a Participant’s Restricted Stock Agreement, the Participant shall
not be permitted to sell, transfer, pledge, or otherwise encumber the Restricted
Stock prior to the time the Restricted Stock has vested pursuant to the terms of
the Restricted Stock Agreement.
(c)    Termination of Employment or Service. Except as provided by the Committee
in a Restricted Stock Agreement, Participant Agreement or otherwise, in the
event of a Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock has vested, (1) all vesting with respect to such
Participant’s Restricted Stock outstanding shall cease, and (2) as soon as
practicable following such Termination, the Company shall repurchase from the
Participant, and the Participant shall sell, all of such Participant’s unvested
shares of Restricted Stock at a purchase price equal to the original purchase
price paid for the Restricted Stock; provided that, if the original purchase
price paid for the Restricted Stock is equal to zero dollars ($0), such unvested
shares of Restricted Stock shall be forfeited to the Company by the Participant
for no consideration as of the date of such Termination.
7.    Restricted Stock Units.
(a)    General. Restricted Stock Units may be granted to Eligible Persons in
such form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Restricted Stock Units shall be set
forth in separate RSU Agreements, which agreements need not be identical.
(b)    Vesting. Restricted Stock Units shall vest in such manner, on such date
or dates, or upon the achievement of performance or other conditions, in each
case as may be determined by the Committee and set forth in an RSU Agreement;
provided, however, that notwithstanding any such vesting dates, the Committee
may in its sole discretion accelerate the vesting of any Restricted Stock Unit
at any time and for any reason. Unless otherwise specifically determined by the
Committee, the vesting of a Restricted Stock Unit shall occur only while the
Participant is employed


- 15 -

--------------------------------------------------------------------------------





by or rendering services to the Service Recipient, and all vesting shall cease
upon a Participant’s Termination for any reason.
(c)    Settlement. Restricted Stock Units shall be settled in Stock, cash, or
property, as determined by the Committee, in its sole discretion, on the date or
dates determined by the Committee and set forth in an RSU Agreement. Unless
otherwise set forth in a Participant’s RSU Agreement, a Participant shall not be
entitled to dividends, if any, or dividend equivalents with respect to
Restricted Stock Units prior to settlement.
(d)    Termination of Employment or Service. Except as provided by the Committee
in an RSU Agreement, Participant Agreement or otherwise, in the event of a
Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock Units have been settled, (1) all vesting with
respect to such Participant’s Restricted Stock Units outstanding shall cease,
(2) all of such Participant’s unvested Restricted Stock Units outstanding shall
be forfeited for no consideration as of the date of such Termination, and
(3) any shares remaining undelivered with respect to vested Restricted Stock
Units then held by such Participant shall be delivered on the delivery date or
dates specified in the RSU Agreement.
8.    Stock Appreciation Rights.
(a)    General. Stock Appreciation Rights may be granted to Eligible Persons in
such form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Stock Appreciation Rights shall be set
forth in separate SAR Agreements, which agreements need not be identical. No
dividends or dividend equivalents shall be paid on Stock Appreciation Rights.
(b)    Term. The term of each Stock Appreciation Right shall be set by the
Committee at the time of grant; provided, however, that no Stock Appreciation
Right granted hereunder shall be exercisable after, and each Stock Appreciation
Right shall expire, ten (10) years from the date it was granted.
(c)    Base Price. The base price per share of Stock for each Stock Appreciation
Right shall be set by the Committee at the time of grant and shall not be less
than the Fair Market Value on the date of grant. Notwithstanding the foregoing,
in the case of a Stock Appreciation Right that is a Substitute Award, the base
price per share of Stock for such Stock Appreciation Right may be less than the
Fair Market Value on the date of grant; provided, that such base price is
determined in a manner consistent with the provisions of Section 409A of the
Code.
(d)    Vesting. Stock Appreciation Rights shall vest and become exercisable in
such manner, on such date or dates, or upon the achievement of performance or
other conditions, in each case as may be determined by the Committee and set
forth in a SAR Agreement; provided, however, that notwithstanding any such
vesting dates, the Committee may in its sole discretion accelerate the vesting
of any Stock Appreciation Right at any time and for any reason. Unless otherwise
specifically determined by the Committee, the vesting of a Stock Appreciation
Right shall occur only while the Participant is employed by or rendering
services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason. If a Stock Appreciation


- 16 -

--------------------------------------------------------------------------------





Right is exercisable in installments, such installments or portions thereof that
become exercisable shall remain exercisable until the Stock Appreciation Right
expires, is canceled or otherwise terminates.
(e)    Payment upon Exercise. Payment upon exercise of a Stock Appreciation
Right may be made in cash, Stock, or property as specified in the SAR Agreement
or determined by the Committee, in each case having a value in respect of each
share of Stock underlying the portion of the Stock Appreciation Right so
exercised, equal to the difference between the base price of such Stock
Appreciation Right and the Fair Market Value of one (1) share of Stock on the
exercise date. For purposes of clarity, each share of Stock to be issued in
settlement of a Stock Appreciation Right is deemed to have a value equal to the
Fair Market Value of one (1) share of Stock on the exercise date. In no event
shall fractional shares be issuable upon the exercise of a Stock Appreciation
Right, and in the event that fractional shares would otherwise be issuable, the
number of shares issuable will be rounded down to the next lower whole number of
shares, and the Participant will be entitled to receive a cash payment equal to
the value of such fractional share.
(f)    Termination of Employment or Service. Except as provided by the Committee
in a SAR Agreement, Participant Agreement or otherwise:
(1)    In the event of a Participant’s Termination prior to the applicable
Expiration Date for any reason other than (i) by the Service Recipient for
Cause, or (ii) by reason of the Participant’s death or Disability, (A) all
vesting with respect to such Participant’s Stock Appreciation Rights outstanding
shall cease, (B) all of such Participant’s unvested Stock Appreciation Rights
outstanding shall terminate and be forfeited for no consideration as of the date
of such Termination, and (C) all of such Participant’s vested Stock Appreciation
Rights outstanding shall terminate and be forfeited for no consideration on the
earlier of (x) the applicable Expiration Date and (y) the date that is ninety
(90) days after the date of such Termination.
(2)    In the event of a Participant’s Termination prior to the applicable
Expiration Date by reason of such Participant’s death or Disability, (i) all
vesting with respect to such Participant’s Stock Appreciation Rights outstanding
shall cease, (ii) all of such Participant’s unvested Stock Appreciation Rights
outstanding shall terminate and be forfeited for no consideration as of the date
of such Termination, and (iii) all of such Participant’s vested Stock
Appreciation Rights outstanding shall terminate and be forfeited for no
consideration on the earlier of (x) the applicable Expiration Date and (y) the
date that is twelve (12) months after the date of such Termination. In the event
of a Participant’s death, such Participant’s Stock Appreciation Rights shall
remain exercisable by the Person or Persons to whom such Participant’s rights
under the Stock Appreciation Rights pass by will or by the applicable laws of
descent and distribution until the applicable Expiration Date, but only to the
extent that the Stock Appreciation Rights were vested at the time of such
Termination.
(3)    In the event of a Participant’s Termination prior to the applicable
Expiration Date by the Service Recipient for Cause, all of such Participant’s
Stock


- 17 -

--------------------------------------------------------------------------------





Appreciation Rights outstanding (whether or not vested) shall immediately
terminate and be forfeited for no consideration as of the date of such
Termination.
9.    Performance Awards.
(a)    General. Performance Awards may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Performance Awards, including the
determination of the Committee with respect to the form of payout of Performance
Awards, shall be set forth in separate Performance Award Agreements, which
agreements need not be identical. Unless otherwise set forth in an Award
Agreement evidencing a Participant’s Performance Award, (i) cash dividends and
stock dividends, if any, with respect to the Performance Shares shall be
withheld by the Company for the Participant’s account, and shall be subject to
forfeiture to the same degree as the Performance Shares to which such dividends
relate and (ii) a Participant shall not be entitled to dividends, if any, or
dividend equivalents with respect to Performance Units that are not earned and
vested. Except as otherwise determined by the Committee, no interest will accrue
or be paid on the amount of any cash dividends withheld.
(b)    Value of Performance Awards. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
the Stock on the date of grant. Each Performance Award Agreement in respect of
any Performance Cash Award shall specify the dollar amount payable under the
Performance Cash Award. In addition to any other non-performance terms included
in the Performance Award Agreement, the Committee shall set the applicable
Performance Objectives in its discretion, which objectives, depending on the
extent to which they are met, will determine the value and number of Performance
Units or Performance Shares, or the value of a Performance Cash Award, as the
case may be, that will be paid out to the Participant.
(c)    Earning of Performance Awards. Upon the expiration of the applicable
Performance Period or other non-performance-based vesting period, if longer, the
holder of a Performance Award shall be entitled to receive the following
payouts: (1) if the holder holds Performance Units or Performance Shares, payout
on the value and number of the applicable Performance Units or Performance
Shares earned by the Participant over the Performance Period, or (2) if the
holder holds a Performance Cash Award, payout on the value of the Performance
Cash Award earned by the Participant over the Performance Period, in any case,
to be determined as a function of the extent to which the corresponding
Performance Objectives have been achieved and any other non-performance-based
terms met. The Committee may specify a target, threshold or maximum amount
payable and may set a formula for determining the amount of Performance Awards
earned if performance is at or above the threshold level but falls short of the
maximum achievement of the specified Performance Objectives.
(d)    Form and Timing of Payment of Performance Awards. Payment of earned
Performance Awards shall be as determined by the Committee and as evidenced in
the Performance Award Agreement. Subject to the terms of the Plan, the
Committee, in its sole discretion, may pay earned Performance Units and
Performance Shares in the form of cash, Stock, or other Awards (or in any
combination thereof) equal to the value of the earned Performance Units or
Performance


- 18 -

--------------------------------------------------------------------------------





Shares, as the case may be, at the close of the applicable Performance Period,
or as soon as practicable after the end of the Performance Period. Unless
otherwise determined by the Committee, earned Performance Cash Awards shall be
paid in cash. Any cash, Stock, or other Awards issued in connection with a
Performance Award may be issued subject to any restrictions deemed appropriate
by the Committee.
(e)    Termination of Employment or Service. Except as provided by the Committee
in a Performance Award Agreement, Participant Agreement or otherwise, if, prior
to the end of an applicable Performance Period, a Participant undergoes a
Termination for any reason, all of such Participant’s Performance Awards shall
be forfeited by the Participant to the Company for no consideration.
(f)    Performance Objectives.
(1)    Each Performance Award shall specify the Performance Objectives that must
be achieved before such Performance Award shall become earned. The Company may
also specify a minimum acceptable level of achievement below which no payment
will be made and may set forth a formula for determining the amount of any
payment to be made if performance is at or above such minimum acceptable level
but falls short of the maximum achievement of the specified Performance
Objectives.
(2)    With respect to Qualified Performance-Based Awards, Performance
Objectives shall be limited to specified levels of or increases in one or more
of the following business criteria (alone or in combination with any other
criterion, whether gross or net, before or after taxes, and/or before or after
other adjustments, as determined by the Committee): (i) earnings, including net
earnings, total earnings, operating earnings, earnings growth, operating income,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items, book value per share (which may
exclude nonrecurring items), tangible book value or growth in tangible book
value per share; (ii) pre-tax income or after-tax income; (iii) earnings per
share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth, or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment, return on capital, return on equity, financial return ratios, or
internal rates of return; (vii) returns on sales or revenues; (viii) operating
expenses; (ix) stock price appreciation; (x) cash flow (including, but not
limited to, operating cash flow and free cash flow), cash flow return on
investment (discounted or otherwise), net cash provided by operations or cash
flow in excess of cost of capital, working capital turnover; (xi) implementation
or completion of critical projects or processes; (xii) economic value created;
(xiii) balance sheet measurements; (xiv) cumulative earnings per share growth;
(xv) operating margin, profit margin, or gross margin; (xvi) stock price or
total shareholder return; (xvii) cost or expense targets, reductions and
savings, productivity and efficiencies; (xviii) sales or sales growth;
(xix) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, market share, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures, and similar
transactions, and budget comparisons; (xx) personal


- 19 -

--------------------------------------------------------------------------------





professional objectives, including any of the foregoing performance goals, the
implementation of policies and plans, the negotiation of transactions, the
development of long-term business goals, the formation of joint ventures,
research or development collaborations, and the completion of other corporate
transactions; (xxi) billings, billings growth, or rate of billings growth;
(xxii) underwriting income or profit; (xxiii) loss ratio or combined ratio; and
(xxiv) to the extent that an Award is not intended to be a Qualified
Performance-Based Award, other measures of performance selected by the
Committee. Performance Objectives may be established on a Company-wide basis,
project or geographical basis or, as the context permits, with respect to one or
more business units, divisions, lines of business or business segments,
subsidiaries, products, or other operational units or administrative departments
of the Company (or in combination thereof) or may be related to the performance
of an individual Participant and may be expressed in absolute terms, or relative
or comparative to (A) current internal targets or budgets, (B) the past
performance of the Company (including the performance of one or more
subsidiaries, divisions, or operating units), (C) the performance of one or more
similarly situated companies, (D) the performance of an index covering multiple
companies, or (E) other external measures of the selected performance criteria.
Performance Objectives may be in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies.
(3)    The business criteria mentioned above (i) may be combined with cost of
capital, assets, invested capital and shareholders’ equity to form an
appropriate measure of performance and (ii) shall have any reasonable
definitions that the Committee may specify. Unless specified otherwise by the
Committee (i) in the Performance Award Agreement at the time the Performance
Award is granted or (ii) in such other document setting forth the Performance
Objectives at the time the Performance Objectives are established, the
Committee, in its sole discretion, will appropriately make adjustments in the
method of calculating the attainment of Performance Objectives for a Performance
Period to provide for objectively determinable adjustments, modifications or
amendments, as determined in accordance with Generally Accepted Accounting
Principles (“GAAP”), to any of the business criteria described above for one or
more of the following items of gain, loss, profit or expense: (A) determined to
be extraordinary, unusual or non-recurring in nature; (B) related to changes in
accounting principles under GAAP or tax laws (including, without limitation, any
adjustments that would result in the Company paying non-deductible compensation
to a Participant); (C) related to currency fluctuations; (D) related to
financing activities (e.g., effect on earnings per share of issuing convertible
debt securities); (E) related to restructuring, divestitures, productivity
initiatives or new business initiatives; (F) related to discontinued operations
that do not qualify as a segment of business under GAAP; (G) attributable to the
business operations of any entity acquired by the Company during the fiscal
year; (H) non-operating items; and (I) acquisition or divestiture expenses.
(g)    Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to a Performance
Award intended to be a Qualified Performance-Based Award, the Committee will
establish the Performance Objectives applicable to, and the formula for
calculating the amount payable under, the Performance Award


- 20 -

--------------------------------------------------------------------------------





no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period, and (b) the date on which
twenty-five percent (25%) of the Performance Period has elapsed, and in any
event at a time when the achievement of the applicable Performance Objectives
remains substantially uncertain. Prior to the payment of any compensation under
a Performance Award intended to be a Qualified Performance-Based Award, the
Committee will certify the extent to which any Performance Objectives and any
other material terms under such Performance Award have been satisfied (other
than in cases where such relate solely to the increase in the value of the
Stock).
(h)    Negative Discretion. Notwithstanding satisfaction of any completion of
any Performance Objectives, the number of shares of Stock, cash or other
benefits granted, issued, retainable and/or vested under a Performance Award on
account of satisfaction of such Performance Objectives may be reduced by the
Committee on the basis of such further considerations as the Committee, in its
sole discretion, will determine.
10.    Other Stock-Based Awards.
The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based upon or related
to Stock, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee may also grant Stock as a bonus (whether or not subject to
any vesting requirements or other restrictions on transfer), and may grant other
Awards in lieu of obligations of the Company or an Affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee. The
terms and conditions applicable to such Awards shall be determined by the
Committee and evidenced by Award Agreements, which agreements need not be
identical.
11.    Adjustment for Recapitalization, Merger, etc.
(a)    Capitalization Adjustments. The aggregate number of shares of Stock that
may be delivered in connection with Awards (as set forth in Section 4 hereof),
the numerical share limits in Section 4 hereof, the number of shares of Stock
covered by each outstanding Award, and the price per share of Stock underlying
each such Award shall be equitably and proportionally adjusted or substituted,
as determined by the Committee, in its sole discretion, as to the number, price,
or kind of a share of Stock or other consideration subject to such Awards (1) in
the event of changes in the outstanding Stock or in the capital structure of the
Company by reason of stock dividends, extraordinary cash dividends, stock
splits, reverse stock splits, recapitalizations, reorganizations, mergers,
amalgamations, consolidations, combinations, exchanges, or other relevant
changes in capitalization occurring after the date of grant of any such Award
(including any Corporate Event); (2) in connection with any extraordinary
dividend declared and paid in respect of shares of Stock, whether payable in the
form of cash, stock, or any other form of consideration; or (3) in the event of
any change in applicable laws or circumstances that results in or could result
in, in either case, as determined by the Committee in its sole discretion, any
substantial dilution or enlargement of the rights intended to be granted to, or
available for, Participants in the Plan.


- 21 -

--------------------------------------------------------------------------------





(b)    Corporate Events. Notwithstanding the foregoing, except as provided by
the Committee in an Award Agreement, Participant Agreement or otherwise, in
connection with (i) a merger, amalgamation, or consolidation involving the
Company in which the Company is not the surviving corporation, (ii) a merger,
amalgamation, or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Stock receive securities of
another corporation or other property or cash, (iii) a Change in Control, or
(iv) the reorganization, dissolution or liquidation of the Company (each,
a “Corporate Event”), the Committee may provide for any one or more of the
following:
(1)    The assumption or substitution of any or all Awards in connection with
such Corporate Event, in which case the Awards shall be subject to the
adjustment set forth in subsection (a) above, and to the extent that such Awards
are Performance Awards or other Awards that vest subject to the achievement of
Performance Objectives or similar performance criteria, such Performance
Objectives or similar performance criteria shall be adjusted appropriately to
reflect the Corporate Event;
(2)    The acceleration of vesting of any or all Awards not assumed or
substituted in connection with such Corporate Event, subject to the consummation
of such Corporate Event; provided that any Performance Awards or other Awards
that vest subject to the achievement of Performance Objectives or similar
performance criteria will be deemed earned (i) based on actual performance
through the date of the Corporate Event, or (ii) at the target level (or if no
target is specified, the maximum level), in the event actual performance cannot
be measured through the date of the Corporate Event, in each case, with respect
to all unexpired Performance Periods or Performance Periods for which
satisfaction of the Performance Objectives or other material terms for the
applicable Performance Period has not been certified by the Committee prior to
the date of the Corporate Event;
(3)    The cancellation of any or all Awards not assumed or substituted in
connection with such Corporate Event (whether vested or unvested) as of the
consummation of such Corporate Event, together with the payment to the
Participants holding vested Awards (including any Awards that would vest upon
the Corporate Event but for such cancellation) so canceled of an amount in
respect of cancellation equal to the amount payable pursuant to any Cash Award
or, with respect to other Awards, an amount based upon the per-share
consideration being paid for the Stock in connection with such Corporate Event,
less, in the case of Options, Stock Appreciation Rights, and other Awards
subject to exercise, the applicable exercise or base price; provided, however,
that holders of Options, Stock Appreciation Rights, and other Awards subject to
exercise shall be entitled to consideration in respect of cancellation of such
Awards only if the per-share consideration less the applicable exercise or base
price is greater than zero dollars ($0), and to the extent that the per-share
consideration is less than or equal to the applicable exercise or base price,
such Awards shall be canceled for no consideration;
(4)    The cancellation of any or all Options, Stock Appreciation Rights and
other Awards subject to exercise not assumed or substituted in connection with
such Corporate Event (whether vested or unvested) as of the consummation of such
Corporate


- 22 -

--------------------------------------------------------------------------------





Event; provided that all Options, Stock Appreciation Rights and other Awards to
be so canceled pursuant to this paragraph (4) shall first become exercisable for
a period of at least ten (10) days prior to such Corporate Event, with any
exercise during such period of any unvested Options, Stock Appreciation Rights
or other Awards to be (A) contingent upon and subject to the occurrence of the
Corporate Event, and (B) effectuated by such means as are approved by the
Committee; and
(5)    The replacement of any or all Awards (other than Awards that are intended
to qualify as “stock rights” that do not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code) with a cash
incentive program that preserves the value of the Awards so replaced (determined
as of the consummation of the Corporate Event), with subsequent payment of cash
incentives subject to the same vesting conditions as applicable to the Awards so
replaced and payment to be made within thirty (30) days of the applicable
vesting date.
Payments to holders pursuant to paragraph (3) above shall be made in cash or, in
the sole discretion of the Committee, and to the extent applicable, in the form
of such other consideration necessary for a Participant to receive property,
cash, or securities (or a combination thereof) as such Participant would have
been entitled to receive upon the occurrence of the transaction if the
Participant had been, immediately prior to such transaction, the holder of the
number of shares of Stock covered by the Award at such time (less any applicable
exercise or base price). In addition, in connection with any Corporate Event,
prior to any payment or adjustment contemplated under this subsection (b), the
Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to his or her Awards, (B) bear such Participant’s pro-rata
share of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Stock, and (C) deliver
customary transfer documentation as reasonably determined by the Committee. The
Committee need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Committee may take
different actions with respect to the vested and unvested portions of an Award.
(c)    Fractional Shares. Any adjustment provided under this Section 11 may, in
the Committee’s discretion, provide for the elimination of any fractional share
that might otherwise become subject to an Award. No cash settlements shall be
made with respect to fractional shares so eliminated.
(d)    Double-Trigger Vesting. Notwithstanding any other provisions of the Plan,
an Award Agreement or Participant Agreement to the contrary, with respect to any
Award that is assumed or substituted in connection with a Change in Control, the
vesting, payment, purchase or distribution of such Award may not be accelerated
by reason of the Change in Control for any Participant unless the Participant
experiences an involuntary Termination as a result of the Change in Control.
Unless otherwise provided for in an Award Agreement or Participant Agreement,
any Award held by a Participant who experiences an involuntary Termination as a
result of a Change in Control shall immediately vest as of the date of such
Termination. For purposes of this Section 11(d), a Participant will be deemed to
experience an involuntary Termination as a result of


- 23 -

--------------------------------------------------------------------------------





a Change in Control if the Participant experiences a Termination by the Service
Recipient other than for Cause or by the Participant for Good Reason, or
otherwise experiences a Termination under circumstances which entitle the
Participant to mandatory severance payment(s) pursuant to applicable law or, in
the case of a non-employee director of the Company, if the non-employee
director’s service on the Board terminates in connection with or as a result of
a Change in Control, in each case, at any time beginning on the date of the
Change in Control up to and including the second (2nd) anniversary of the Change
in Control.
12.    Use of Proceeds.
The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.
13.    Rights and Privileges as a Shareholder.
Except as otherwise specifically provided in the Plan, no Person shall be
entitled to the rights and privileges of Stock ownership in respect of shares of
Stock that are subject to Awards hereunder until such shares have been issued to
that Person.
14.    Transferability of Awards.
Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the applicable laws of descent and
distribution, and to the extent subject to exercise, Awards may not be exercised
during the lifetime of the grantee other than by the grantee. Notwithstanding
the foregoing, except with respect to Incentive Stock Options, Awards and a
Participant’s rights under the Plan shall be transferable for no value to the
extent provided in an Award Agreement or otherwise determined at any time by the
Committee.
15.    Employment or Service Rights.
No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for the
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or an Affiliate of the Company.
16.    Compliance with Laws.
The obligation of the Company to deliver Stock upon issuance, vesting, exercise,
or settlement of any Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale with the
U.S. Securities and Exchange Commission pursuant to the Securities Act (or with
a similar non‑U.S. regulatory agency pursuant to a similar law or regulation) or
unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an


- 24 -

--------------------------------------------------------------------------------





available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale or resale under the Securities Act any of the shares of Stock
to be offered or sold under the Plan or any shares of Stock to be issued upon
exercise or settlement of Awards. If the shares of Stock offered for sale or
sold under the Plan are offered or sold pursuant to an exemption from
registration under the Securities Act, the Company may restrict the transfer of
such shares and may legend the Stock certificates representing such shares in
such manner as it deems advisable to ensure the availability of any such
exemption.
17.    Withholding Obligations.
As a condition to the issuance, vesting, exercise, or settlement of any Award
(or upon the making of an election under Section 83(b) of the Code), the
Committee may require that a Participant satisfy, through deduction or
withholding from any payment of any kind otherwise due to the Participant, or
through such other arrangements as are satisfactory to the Committee, the
minimum amount of all federal, state, and local income and other taxes of any
kind required or permitted to be withheld in connection with such issuance,
vesting, exercise, or settlement (or election). The Committee, in its
discretion, may permit shares of Stock to be used to satisfy tax withholding
requirements, and such shares shall be valued at their Fair Market Value as of
the issuance, vesting, exercise, or settlement date of the Award, as applicable;
provided, however, that the aggregate Fair Market Value of the number of shares
of Stock that may be used to satisfy tax withholding requirements may not exceed
the minimum statutorily required withholding amount with respect to such Award
(unless the Committee determines, in its discretion, that a greater number of
shares of Stock may be used to satisfy tax withholding requirements without
resulting in adverse accounting treatment under Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (or any successor
pronouncement thereto)).
18.    Amendment of the Plan or Awards.
(a)    Amendment of Plan. The Board or the Committee may amend the Plan at any
time and from time to time.
(b)    Amendment of Awards. The Board or the Committee may amend the terms of
any one or more Awards at any time and from time to time.
(c)    Shareholder Approval; No Material Impairment. Notwithstanding anything
herein to the contrary, no amendment to the Plan or any Award shall be effective
without shareholder approval to the extent that such approval is required
pursuant to applicable law or the applicable rules of each national securities
exchange on which the Stock is listed. Additionally, no amendment to the Plan or
any Award shall materially impair a Participant’s rights under any Award unless
the Participant consents in writing (it being understood that no action taken by
the Board or the Committee that is expressly permitted under the Plan,
including, without limitation, any actions described in Section 11 hereof, shall
constitute an amendment to the Plan or an Award for such purpose).
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without an affected Participant’s consent, the Board or the Committee
may amend the terms of the


- 25 -

--------------------------------------------------------------------------------





Plan or any one or more Awards from time to time as necessary to bring such
Awards into compliance with applicable law, including, without limitation,
Section 409A of the Code.
(d)    No Repricing of Awards Without Shareholder Approval. Notwithstanding
subsection (a) or (b) above, or any other provision of the Plan, the repricing
of Awards shall not be permitted without shareholder approval. For this purpose,
a “repricing” means any of the following (or any other action that has the same
effect as any of the following): (1) changing the terms of an Award to lower its
exercise or base price (other than on account of capital adjustments resulting
from share splits, etc., as described in Section 11(a) hereof), (2) any other
action that is treated as a repricing under GAAP, and (3) repurchasing for cash
or canceling an Award in exchange for another Award at a time when its exercise
or base price is greater than the Fair Market Value of the underlying Stock,
unless the cancellation and exchange occurs in connection with an event set
forth in Section 11(b) hereof.
19.    Termination or Suspension of the Plan.
The Board or the Committee may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the shareholders of the Company approve the Plan. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated; provided, however, that following any suspension or termination of
the Plan, the Plan shall remain in effect for the purpose of governing all
Awards then outstanding hereunder until such time as all Awards under the Plan
have been terminated, forfeited, or otherwise canceled, or earned, exercised,
settled, or otherwise paid out, in accordance with their terms.
20.    Effective Date of the Plan.
The Plan is effective as of the Effective Date, subject to shareholder approval.
21.    Miscellaneous.
(a)    Certificates. Stock acquired pursuant to Awards granted under the Plan
may be evidenced in such a manner as the Committee shall determine. If
certificates representing Stock are registered in the name of the Participant,
the Committee may require that (1) such certificates bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Stock,
(2) the Company retain physical possession of the certificates, and (3) the
Participant deliver a stock power to the Company, endorsed in blank, relating to
the Stock. Notwithstanding the foregoing, the Committee may determine, in its
sole discretion, that the Stock shall be held in book-entry form rather than
delivered to the Participant pending the release of any applicable restrictions.
(b)    Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.


- 26 -

--------------------------------------------------------------------------------





(c)    Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Committee, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Committee
consents, resolutions or minutes) documenting the corporate action constituting
the grant contain terms (e.g., exercise price, vesting schedule or number of
shares of Stock) that are inconsistent with those in the Award Agreement as a
result of a clerical error in connection with the preparation of the Award
Agreement, the corporate records will control and the Participant will have no
legally binding right to the incorrect term in the Award Agreement.
(d)    Clawback/Recoupment Policy. Notwithstanding anything contained herein to
the contrary, all Awards granted under the Plan shall be and remain subject to
any incentive compensation clawback or recoupment policy currently in effect or
as may be adopted by the Board (or a committee or subcommittee of the Board)
and, in each case, as may be amended from time to time. No such policy adoption
or amendment shall in any event require the prior consent of any Participant. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company or any of its Affiliates. In
the event that an Award is subject to more than one such policy, the policy with
the most restrictive clawback or recoupment provisions shall govern such Award,
subject to applicable law.
(e)    Non-Exempt Employees. If an Option is granted to an employee of the
Company or any of its Affiliates in the United States who is a non-exempt
employee for purposes of the Fair Labor Standards Act of 1938, as amended, the
Option will not be first exercisable for any shares of Stock until at least
six (6) months following the date of grant of the Option (although the Option
may vest prior to such date). Consistent with the provisions of the Worker
Economic Opportunity Act, (1) if such employee dies or suffers a Disability,
(2) upon a Corporate Event in which such Option is not assumed, continued, or
substituted, (3) upon a Change in Control, or (4) upon the Participant’s
retirement (as such term may be defined in the applicable Award Agreement or a
Participant Agreement, or, if no such definition exists, in accordance with the
Company’s then current employment policies and guidelines), the vested portion
of any Options held by such employee may be exercised earlier than six (6)
months following the date of grant. The foregoing provision is intended to
operate so that any income derived by a non-exempt employee in connection with
the exercise or vesting of an Option will be exempt from his or her regular rate
of pay. To the extent permitted and/or required for compliance with the Worker
Economic Opportunity Act to ensure that any income derived by a non-exempt
employee in connection with the exercise, vesting or issuance of any shares
under any other Award will be exempt from such employee’s regular rate of pay,
the provisions of this Section 21(e) will apply to all Awards.
(f)    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section 21(e) by
and among, as applicable, the Company and its Affiliates for the exclusive
purpose of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,


- 27 -

--------------------------------------------------------------------------------





administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, the Company and its Affiliates may each
transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of assisting the Company in the implementation, administration, and
management of the Plan and Awards and the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or the Participant may elect
to deposit any shares of Stock. The Data related to a Participant will be held
only as long as is necessary to implement, administer, and manage the Plan and
Awards and the Participant’s participation in the Plan. A Participant may, at
any time, view the Data held by the Company with respect to such Participant,
request additional information about the storage and processing of the Data with
respect to such Participant, recommend any necessary corrections to the Data
with respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in the Plan, and in the Committee’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources representative.
(g)    Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Award to the
Participant, as affected by non–U.S. tax laws and other restrictions applicable
as a result of the Participant’s residence, employment, or providing services
abroad, shall be comparable to the value of such Award to a Participant who is a
resident, or is primarily employed or providing services, in the United States.
An Award may be modified under this Section 21(g) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation or result in actual
liability under Section 16(b) of the Exchange Act for the Participant whose
Award is modified. Additionally, the Committee may adopt such procedures and
sub-plans as are necessary or appropriate to permit participation in the Plan by
Eligible Persons who are non–U.S. nationals or are primarily employed or
providing services outside the United States.


- 28 -

--------------------------------------------------------------------------------





(h)    Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
of its Affiliates is reduced (for example, and without limitation, if the
Participant is an employee of the Company and the employee has a change in
status from a full-time employee to a part-time employee) after the date of
grant of any Award to the Participant, the Committee has the right in its sole
discretion to (i) make a corresponding reduction in the number of shares of
Stock subject to any portion of such Award that is scheduled to vest or become
payable after the date of such change in time commitment, and (ii) in lieu of or
in combination with such a reduction, extend the vesting or payment schedule
applicable to such Award. In the event of any such reduction, the Participant
will have no right with respect to any portion of the Award that is so reduced
or extended.
(i)    No Liability of Committee Members. Neither any member of the Committee
nor any of the Committee’s permitted delegates shall be liable personally by
reason of any contract or other instrument executed by such member or on his or
her behalf in his or her capacity as a member of the Committee or for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer, or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against all costs
and expenses (including counsel fees) and liabilities (including sums paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan, unless arising out of such Person’s own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such Person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such Persons may be entitled under the Company’s
certificate or articles of incorporation or by-laws, each as may be amended from
time to time, as a matter of law, or otherwise, or any power that the Company
may have to indemnify them or hold them harmless.
(j)    Payments Following Accidents or Illness. If the Committee shall find that
any Person to whom any amount is payable under the Plan is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then any payment due to such Person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such Person, or any other Person
deemed by the Committee to be a proper recipient on behalf of such Person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.
(k)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of Bermuda without reference to the principles of
conflicts of laws thereof.
(l)    Electronic Delivery. Any reference herein to a “written” agreement or
document or “writing” will include any agreement or document delivered
electronically or posted on the Company’s intranet (or other shared electronic
medium controlled or authorized by the Company to which the Participant has
access) to the extent permitted by applicable law.


- 29 -

--------------------------------------------------------------------------------





(m)    Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company be required to maintain
separate bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.
(n)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.
(o)    Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
*    *    *


- 30 -